Exhibit 10.5
 
LOCK-UP AGREEMENT


   , 2014


Ladies and Gentlemen:


           The undersigned is an incoming, current or former director, executive
officer or beneficial owner of shares of capital stock, or securities
convertible into or exercisable or exchangeable for the capital stock (each, a
“Company Security”) of Drone Aviation Holding Corp., a Nevada corporation f/k/a
Macrosolve, Inc., an Oklahoma corporation (the “Company”). The undersigned
understands that the Company will acquire by merger, share exchange or similar
business combination (the “Merger”) Drone Aviation Corp., a Nevada corporation,
concurrently with the private placement by the Company of units of the Company’s
securities (the “Funding Transaction”). The undersigned understands that the
Company and the investors in the Funding Transaction will proceed with the
Funding Transaction in reliance on this Letter Agreement.


1.           Lockup.  In recognition of the benefit that the Merger and the
Funding Transaction will confer upon the undersigned, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the undersigned agrees, for the benefit of the Company, and each
investor in the Funding Transaction, that, without the written consent of the
Company, during the period beginning on the closing date of the Merger (the
“Closing Date”) and ending fifteen (15) months after the Closing date (the
“Lockup Period”), the undersigned will not, directly or indirectly, (i) offer,
sell, offer to sell, contract to sell, hedge, pledge, sell any option or
contract to purchase, purchase any option or contract to sell, grant any option,
right or warrant to purchase or sell (or announce any offer, sale, offer of
sale, contract of sale, hedge, pledge, sale of any option or contract to
purchase, purchase of any option or contract of sale, grant of any option, right
or warrant to purchase or other sale or disposition), or otherwise transfer or
dispose of (or enter into any transaction or device that is designed to, or
could be expected to, result in the disposition by any person at any time in the
future), any securities of the Company (each, a “Company Security”),
beneficially owned, within the meaning of Rule 13d-3 under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), by the undersigned on the
date hereof or hereafter acquired or (ii) enter into any swap or other agreement
or any transaction that transfers, in whole or in part, directly or indirectly,
the economic consequence of ownership of any Company Security, whether any such
swap or transaction described in clause (i) or (ii) above is to be settled by
delivery of any Company Security (each of the foregoing, a “Prohibited
Sale”).  This Letter Agreement shall apply to all Company Securities owned by
the undersigned.


2.    Leak Out Provision.  Notwithstanding the restrictions set forth in Section
1 herein, beginning on the date that is the thirteen (13) month anniversary of
the Closing Date and ending on the expiration of the Lockup Period, the
undersigned may sell Company Securities in such amount as shall equal up to 3.5%
of the average daily volume of the Company’s common stock on any given trading
day.
 
1

--------------------------------------------------------------------------------

 


3.           Permitted Transfers. Notwithstanding the foregoing, the undersigned
(and any transferee of the undersigned) may transfer any shares of a Company
Security: (i) as a bona fide gift or gifts, provided that prior to such transfer
the donee or donees thereof agree in writing to be bound by the restrictions set
forth herein, (ii) to any trust, partnership, corporation or other entity formed
for the direct or indirect benefit of the undersigned or the immediate family of
the undersigned, provided that prior to such transfer a duly authorized officer,
representative or trustee of such transferee agrees in writing to be bound by
the restrictions set forth herein, and provided further that any such transfer
shall not involve a disposition for value, (iii) to non-profit organizations
qualified as charitable organizations under Section 501(c)(3) of the Internal
Revenue Code of 1986, as amended, or (iv) if such transfer occurs by operation
of law, such as rules of descent and distribution, statutes governing the
effects of a merger or a qualified domestic order, provided that prior to such
transfer the transferee executes an agreement stating that the transferee is
receiving and holding the Company Security subject to the provisions of this
agreement. For purposes hereof, “immediate family” shall mean any relationship
by blood, marriage or adoption, not more remote than first cousin.  In addition,
the foregoing shall not prohibit privately negotiated transactions, provided the
transferees agree, in writing, to be bound to the terms of this Letter Agreement
for the balance of the Lockup Period.


4.           Opinion of Counsel.  Any Company Security of the undersigned shall
contain a restrictive “lock-up” legend governed by the terms of this Letter
Agreement.  The Company’s transfer agent shall only accept an opinion of counsel
to remove such legend from counsel acceptable to the Company.  An opinion from
Harvey Kesner, Esq. and any firm with which he is associated shall be deemed
acceptable counsel to the Company.


5.           Governing Law.  This Letter Agreement shall be governed by and
construed in accordance with the laws of the New York.


6.           Miscellaneous.  This Letter Agreement will become a binding
agreement among the undersigned as of the date hereof.  In the event that no
closing of the Merger occurs, this Letter Agreement shall be null and void. This
Letter Agreement (and the agreements reflected herein) may be terminated by the
mutual agreement of Company and the undersigned, and if not sooner terminated,
will terminate upon the expiration date of the Lockup Period. This Letter
Agreement may be duly executed by facsimile and in any number of counterparts,
each of which shall be deemed an original, and all of which together shall be
deemed to constitute one and the same instrument. Signature pages from separate
identical counterparts may be combined with the same effect as if the parties
signing such signature page had signed the same counterpart. This Letter
Agreement may be modified or waived only by a separate writing signed by each of
the parties hereto expressly so modifying or waiving such agreement.


[SIGNATURE PAGES FOLLOW]
 
 
2

--------------------------------------------------------------------------------

 


 




Very truly yours,








                                                                

 
 


Number of shares of Common Stock owned:


Certificate Numbers: _____________________________


Other Securities owned: ___________________________


Accepted and Agreed to:


Drone Aviation Holding Corp.




By:                                                                
     Name:
     Title:








3




